Citation Nr: 1440939	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-46 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

2. Entitlement to service connection for the residuals of heat stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, who denied the claims on appeal.  A Travel Board hearing was held before the undersigned Veterans Law Judge in July 2014.

The issue of service connection for heat stroke is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

In addition, the Board notes that, during the Veteran's hearing testimony of July 2014, the Veteran discussed additional disabilities, including high blood pressure and restrictive airway disease.  It is unclear whether the Veteran was intending to file additional claims for these disabilities; therefore the RO is instructed to contact the Veteran to clarify whether he intends to pursue any additional claims at this time, such as for high blood pressure or restrictive airway disease.


FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, the evidence is at least in equipoise as to the question of whether the Veteran currently has a diagnosis of anxiety related to in service stressful experiences.



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, he has a current diagnosis of anxiety which is due to a verified stressful experience in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the current appeal, the Board has considered whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given 
the Board's fully favorable disposition of the Veteran's psychiatric claim, and remand of the other issue on appeal, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in further delay.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability first diagnosed after discharge when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) . 

In order to establish service connection for a claimed disorder, the following must be shown: (1) The existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2009).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Taking into account all relevant evidence, the Board finds that service connection is warranted for an acquired psychiatric disorder, specifically, anxiety.  First, the Board finds no question that the Veteran underwent a stressful incident in service, specifically the death of a close friend in service whose body he had to accompany home.  This death, and the escort of his remains, was verified by the service department.

Further, the evidence does show that the Veteran experienced some lasting anxiety related to this incident.  In an October 2013 report of VA examination, the examiner noted that the Veteran had anxiety regarding having to identify his deceased friend in service.  That examiner indicated that in his opinion, the Veteran's anxiety from that incident had resolved over the course of his lifespan, and that the Veteran has subsequently witnessed a traumatic experience, specifically, the suicide of an acquaintance, and currently had other significant life stressors.  The Board does not dispute the fact that the Veteran has had other significant stressful experiences since service which may have had a significant impact on his psychiatric condition as well, however, this medical evidence does show a diagnosis of anxiety related to service.  While the examiner indicated that this diagnosis may have resolved, the Board, based in large part on the Veteran's demeanor and testimony at his July 2014 hearing, finds that this evidence tends to indicate that the Veteran currently appears to still have anxiety related to this stressful incidence in service.  As such, and resolving all doubt in favor of the Veteran, the Board will find the evidence at least in equipoise as to the question of whether the Veteran currently has anxiety related to this verified stressful incident in service.

As such, the benefit of the doubt is given to the Veteran, and service connection is therefore warranted for an anxiety disorder.

ORDER

Resolving all doubt in the Veteran's favor, entitlement to service connection for an acquired psychiatric disorder, anxiety, is granted.


REMAND

As to the Veteran's claim of entitlement to service connection for the residuals of heat stroke, the Board finds that further development is warranted.  Specifically, the Veteran noted in his hearing testimony in July 2014, that he had recently been granted Social Security disability for this and other disabilities.  As such, the Board finds that this issue must be remanded in order that these potentially relevant records may be associated with the claims file.

In addition, reviewing both the Veteran's virtual and physical file shows that the Veteran has reported treatment at VA facilities as early as 2003; however there are no VA treatment records dated any earlier than 2006 which have been associated with the Veteran's claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand, such records should also be obtained and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. The RO shall contact the Veteran and request that he provide the names and addresses of any health care providers who have recently treated him for any claimed disability.  After obtaining any required releases, please associate all identified relevant records with the Veteran's claims folder.  The RO MUST specifically acquire all records from the Social Security Administration pertaining to the Veteran, and any VA treatment records available dated any earlier than 2006.

If any requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2).
 
2. After completion of the above requested development, and any other development deemed warranted by the record, the RO should adjudicate the claim on appeal in light of all pertinent evidence (to specifically include all that added to the record since the issuance of the last SSOC on the matters on appeal) and legal authority.  The RO must provide adequate reasons and bases for its determinations. 

3. If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC), and afford them the opportunity to provide written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


